Citation Nr: 1627538	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  12-19 940	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2016, the Veteran testified at a Board hearing.  The record was held open for 30 days in which to submit additional evidence.  Additional VA treatment records were received and the Veteran waived initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for an acquired psychiatric condition, to include PTSD that he contends is the result of his military service in the Republic of Vietnam.

In the Veteran's November 1964 pre-induction report of medical examination, the examiner noted "mild chronic anxiety, non-incapacitating."  Nonetheless, by the time of the Veteran's June 1965 report of medical examination at induction, his psychiatric condition was noted as normal.  In his June 1965 report of medical history, the Veteran indicated frequent or severe headaches, dizziness or fainting spells, frequent trouble sleeping, frequent terrifying nightmares, depression or excessive worry, and nervous trouble.  A physician that commented on this report at the time indicated the Veteran's nightmares and depression were due to chronic anxiety.  In the Veteran's May 1967report of medical examination at separation, his psychiatric condition was again noted as normal.

The Veteran received a VA examination in October 2009.  In the examination report, the Veteran reported that he felt nervous and "little things" bothered him.  He reported that he started to feel this way after he was discharged from service.  He also reported the onset of his depression was "ever since he came back."  In the examination report, the examiner stated that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  The Axis I notation was generalized anxiety disorder.  The examiner opined that this generalized anxiety disorder was not caused by or the result of military service because the Veteran's service medical records show he complained of frequent trouble sleeping, nightmares, and depression secondary to chronic anxiety on his entrance examination into the military.  The examiner further stated the Veteran did not meet the DSM-IV diagnostic criteria for a diagnosis of PTSD.

The Board finds that the October 2009 VA examination is inadequate, and a new VA examination is warranted for two reasons.  First, while the examiner indicated that chronic anxiety was noted on The Veteran's entrance examination, this was the Veteran's November 1964 pre-induction examination.  A Veteran "will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service . . . ."  38 C.F.R. § 3.304(b) (2015).  See also 38 U.S.C.A. § 1111 (West 2014).  Here, the Veteran's June 1965 report of medical examination at induction noted his psychiatric condition as normal.  It is the June 1965 report that the VA examiner should assess.  Thus, on remand the examiner should take it as given that the Veteran psychiatric condition was normal at induction, as stated in the June 1965 report.

Secondly, as it relates to PTSD, effective July 13, 2010, VA amended the regulations for adjudicating disability compensation claims for PTSD in 38 C.F.R. § 3.304(f)(3) to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  The current version of § 3.304(f)(3) states that when the claimed in-service stressor is related to the Veteran's "fear of hostile military or terrorist activity," the following shall be demonstrated to establish service connection for PTSD: (1) the claimed stressor is consistent with the places, types and circumstances of the Veteran's service; (2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and (3) the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).  The Veteran's VA examination predated this regulatory change.  Here, the Veteran has contended that his psychiatric condition has resulted from an incident where his unit came under attack while in Vietnam.  The examiner should consider this statement, as well as the fear of hostile military activity, in assessing whether the Veteran has a diagnosis of PTSD.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology of his psychiatric conditions.  The claims file must be made available to the examiner for review.

The examiner should clearly state all psychiatric conditions diagnosed on examination, including whether PTSD is diagnosed or ruled out.

For each psychiatric condition diagnosed, the examiner is to offer an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the diagnosed psychiatric condition had its onset during, or is otherwise related to, the Veteran's military service.  

The examiner should presume the Veteran to have been in sound condition given the normal entrance examination.

For any PTSD identified, the examiner should set forth the underlying stressor(s), including whether it was due to the fear of hostile military or terrorist activity, while serving in Vietnam.

A complete rationale or explanation should be provided for any opinion reached.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

